DETAILED ACTION
Examiner’s Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to application filed 10/08/2020, where claims 1 and 2 are currently pending.


Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 recites “in and event that a graphical shift of the operating point in an”.  It appears that the claim intended to recite “in an event” instead.  As such, it is suggested to amend the above limitation to recite “in an event that a graphical shift of the operating point in an” to overcome this objection.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 2 are rejected to because of the following:  independent claim 1 recites “wherein at least one operator station server is configured to generate an XY trend diagram” and “wherein at least one operator station server is configured to transmit the generated XY trend diagram”.  Both wherein clauses include an earlier appeared element of the same name “at least one operator station server” without explicitly referencing said element.  Therefore, it is unclear whether both wherein clauses are referring to the same at least one operator station server element or are intended to be different and distinct elements.  As such, renders the claim indefinite.
Claim 2 is rejected to as having the same deficiencies as the claim it depends from.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Rhein, (EP 2458464 B1) (hereinafter Rhein) and in view of Cindy et al., (GB 2568584 A) (hereinafter Cindy).

Referring to claim 1, Rhein teaches a control system of a technical installation, comprising: 
an operator station client (operating and monitoring device; ¶ [0013], fig. 1); 
…including a visualization service for outputting image information to the operator station client and at least two object models (image objects 2-11; ¶ [0013], [0014], fig. 1) of technical objects (containers, reactor, pipelines, and valves; ¶ [0014], fig. 1) of the technical installation stored…, said technical objects underlying the at least two object models (“In FIG. 1 1 denotes an illustrated process picture having a plurality of picture objects 2 to 11, which represents a production system to be controlled and is shown together with another picture object in the form of an operating object 12 on a display unit 13 of an operating and monitoring device”; ¶ [0013], fig. 1; “In the present example, the image objects 2 and 3 each represent a container filled with a first and a second source material and the image object 4 a reactor which mixes and ; 
…generate an XY trend diagram with an operating point (ball 14; ¶ [0017], fig. 1) visualized in the generated XY trend diagram from a first measurement value associated with a first technical object and a second measurement value associated with a second technical object (“the coordinator X of the operating object 12 assigns the flow rate of the first starting material, the coordinate Y the flow rate of the second starting material”; ¶ [0016], fig. 1; “the operator shifts a ball 14 of the operating object 12 in the XY plane within the cuboid spanned by the X, Y, Z coordinates by means of a mouse, this causes a simultaneous change in the values of the flow rates of the first and second starting material. This means that the valves are controlled accordingly to allow the appropriate amount of starting materials to flow to the reactor”; ¶ [0017], fig. 1); and 
…wherein at least one of (i) the generated XY trend diagram and (ii) the operating point has a reference to at least one object model of the object models (“the coordinator X of the operating object 12 assigns the flow rate of the first starting material, the coordinate Y the flow rate of the second starting material, and the coordinate Z the temperature of the reactor as a parameter. A configuration software generates a driver block from the configuration data and stores this in the operating and monitoring device, whereby the dependencies of the parameters are stored in this driver block. In addition, the driver is designed to detect inputs of an operator or operator ; 
…wherein an operator of the operator station client is visually presented with the at least one referenced object model via the visualization service when selecting the generated operating point in the generated XY trend diagram (“In FIG. 1 1 denotes an illustrated process picture having a plurality of picture objects 2 to 11, which represents a production system to be controlled and is shown together with another picture object in the form of an operating object 12 on a display unit 13 of an operating and monitoring device”; ¶ [0013], fig. 1; “The multiple image objects 2 to 11 comprehensive process image 1 and the visualized operating object 12 creates a user as part of a design phase using the engineering system”; ¶ [0014], fig. 1).
Rhein teaches the limitations above; however, Rhein does not explicitly teach at least one operator station server including…for outputting image information to the operator station client and at least two object models of technical objects of the technical installation stored within the at least one operator station server… 
…wherein at least one operator station server is configured to transmit the generated…diagram…to the operator station client via the visualization service… 
…wherein the generated operating point is influenceable by the technical object underlying the referenced object model.
at least one operator station server including…for outputting image information to the operator station client and at least two object models of technical objects of the technical installation stored within the at least one operator station server… (“In operation of the UI device 112, the UI device 112 may, in some embodiments, execute a user interface (‘UI’), allowing the UI device 112 to accept input via an input interface and provide output at a display. The UI device 112 may receive data (e.g., process related data such as process parameters, log data, sensor data, and/or any other data that may be captured and stored), from the server 150”; ¶ [0050], fig. 1A)
…wherein at least one operator station server is configured to transmit the generated…diagram…to the operator station client via the visualization service… (“Based on the UI data received at the UI device 112, the UI device 112 provides output (i.e., visual representations or graphics) representing aspects of the process associated with the process control network 100”; ¶ [0050], fig. 1A; “In some embodiments, the control unit 44 may communicate the translated user input to the server 150 which may generate and transmit the requested UI to the UI device 112 for display”; ¶ [0067], fig. 1B)
…wherein the generated operating point is influenceable by the technical object underlying the referenced object model (“The process section may include graphic representations of process plant entities, connections between the process plant entities, process parameter values, and alarms. In some embodiments, the process parameter values may represent live data of actual measurements and set points within the on-line process plant”; ¶ [00120], figs. 1A-2A).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Rhein and Cindy before them to modify the use of operating and monitoring device for a technical process of Rhein to incorporate the function of generating and receiving data from a server as taught by Cindy. One of ordinary skill in the art would have combined the elements using known methods as disclosed by Cindy (¶ [0048]-[0067], figs. 1A-B), because the function of generating and receiving data from a server does not depend on the functionality of the operating and monitoring device. That is the function of generating and receiving data from a server performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would be predictable to one of ordinary skill in the art. The motivation to combine would have been to increase efficiency of the system by allowing more powerful server machine(s) to perform the processing.

Referring to claim 2, Rhein further teaches the control system as claimed in claim 1, wherein the operator of the operator station client, in and event that a graphical shift of the operating point in an X- or Y-direction within the generated XY trend diagram is performed by the operator, is only visually presented with the object model of an underlying technical object, which object model causes a shift of the generated operating point in the specific X- or Y-direction (“In the case .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20120259436 (Resurreccion) – discloses methods and apparatus to manage process control resources using workstation to present a graphical user interface that displays pictorial representation of resources.
US 20160042541 (Nixon) – discloses systems for process control plant that uses graphical user interface to assist in detecting and monitoring trends of process variables.
US 20190102072 (Strinden) – discloses a graphical display for process control system that provides environment to allow user to edit runtime behavior of a configuration of a process plant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Examiner, Art Unit 2142